 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NORTHWEST ADMINISTRATORS,                        No. 2:19-cv-0744 WBS AC
     INC.,
12
                        Plaintiff,
13                                                    ORDER
            v.
14
     NATIONAL EXPRESS TRANSIT
15   SERVICES CORPORATION,
16                      Defendant.
17

18          The matter was referred to a United States Magistrate Judge pursuant to Local Rule

19   302(c)(19).

20          On August 23, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 24.

23   Objections to the findings and recommendations have not been filed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed August 23, 2019 are adopted in full;

 3          2. Plaintiff’s July 15, 2019 motion to compel compliance to an audit (ECF No. 14), heard

 4          in open court on August 14, 2019, and construed as a motion for partial default judgment,

 5          is GRANTED;

 6          3. Within 15 days of the date of the District Court’s order, defendant National Express

 7          Transit Service Corporation, through its officers, agents, employee, and attorneys, are

 8          ordered to make available to plaintiff’s Trust Fund’s authorized representatives the

 9          following documents:

10                     a. All tax documents listed on the contract and confirmation letter:

11                             i. State Employer Security Reports

12                            ii. State Industrial Insurance Reports

13                            iii. Quarterly FICA and Federal Income Tax Reports (941/941A)

14                            iv. Annual Federal Unemployment Reports (FUTA 940);

15                     b. Complete employee roster that includes the route-type for each driver;

16                     c. Payroll for all employees for 10/01/2013 to 6/30/2019; and

17                     d. Job descriptions for each iteration of the Driver and Mechanic position

18                         (Teamsters, ATUs, None’s, Trainees and any others that do driving or

19                         mechanic work).

20   Dated: September 12, 2019
21

22

23

24

25

26   Nort0744.806

27

28
                                                     2
